DETAILED ACTION
This office action is a response the application 16/454,624 filed on June 27, 2019.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carreira U.S. Patent Application Publication 2019/0230525, hereinafter Carreira, in view of Robbins et al. U.S. Patent Application Publication 2012/0076016, hereinafter Robbins, and Callaghan et al. U.S. Patent 10,181,912, hereinafter Callaghan.

Regarding Claim 1, Carreira discloses a computer-implemented method (Figure 1-3, 10 and 11; Paragraph [0051-0059, 0194 and 0209]), comprising:
 determining, by a computing system comprising one or more computing devices, a first level of communications traffic, wherein the first level of communications traffic is indicative of an amount of actual communications traffic occurring via a vehicle integration platform; wherein the vehicle integration platform comprises a plurality of application programming interfaces configured to facilitate message communication among clients; and monitoring, by the computing system, one or more performance characteristics of the vehicle integration platform (Paragraph [0042-0046, 0155, 0178 and 0194] Various communications traffic and performance characteristics which are monitored  where the information may be gathered and collected; 
Carreira discloses determining a level of communications traffic occurring in a vehicle integration platform and monitoring performance characteristics but fails to disclose determining, by the computing system, a predetermined minimum level of desired communications traffic occurring via the vehicle integration platform, generating, by the computing system, a second level of communications traffic, and monitoring, by the computing system, one or more performance characteristics of the vehicle integration platform while at least the second level of communications traffic is occurring via the vehicle integration platform.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carreira with the teachings of Robbins. Robbins provides a solutions for accurately diagnosing performance problems where the system identifies the current performance parameters of the broadband network and provides the 
Carreira in view of Robbins disclose generating, by the computing system, a second level of communications traffic and monitoring and monitoring, by the computing system, one or more performance characteristics of the vehicle integration platform while at least the second level of communications traffic is occurring via the vehicle integration platform. Carreira in view of Robbins fail to explicitly disclose wherein the predetermined minimum level of desired communications traffic is representative of a level at which performance measures of the vehicle integration platform are evaluated; wherein the second level of communications traffic comprises an amount of simulated communications traffic determined such that the second level of communications traffic plus the first level of communications traffic is greater than or equal to the predetermined minimum level of desired communications traffic occurring via the vehicle integration platform.
However, Callaghan teaches wherein the predetermined minimum level of desired communications traffic is representative of a level at which performance measures of the vehicle integration platform are evaluated; wherein the second level of communications traffic comprises an amount of simulated communications traffic determined such that the second level of communications traffic plus the first level of communications traffic is greater than or equal to 
monitoring one or more performance characteristics of the vehicle integration platform while at least the second level of communications traffic is occurring via the vehicle integration platform (Column 1 [Line 65] – Column 3 [Line 42] Various monitoring of test traffic and determination of errors generated in network traffic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carreira in view of Robbins with the teachings of Callaghan. Callaghan provides a solution in which a monitoring system is more effectively detect errors that are occurring across the network link, due to the increased traffic flow across the network link. The packet generation engine is instructed to reduce the number of network packets being generated internal to the network switch. The quantity of the network traffic is increased by generating faux network packets that are integrated into the network traffic (Callaghan Abstract; Column 1-2).

Regarding Claim 2, Carreira in view of Robbins and Callaghan discloses the computer-implemented method of Claim 1. Carreira in view of Robbins and Callaghan further disclose generating, by the computing system, an alert when the one or more performance characteristics of the vehicle integration platform satisfies one or more predetermined conditions; and relaying, by the computing system, the alert to one of the clients of the vehicle integration platform (Robbins Figure 7; Paragraph [0006-0007, 0031 and  0056-0059] Scheduling a broadband network test, for example, at startup, periodically, dynamically, on demand, at a specified time, based on an event, etc., and performing the broadband network test at the scheduled time; Latency Parameters. The test results can be compared to a threshold. For example, the threshold can be indicative of minimum broadband network requirements to avoid performance issues at the femtocell. a customer and/or service provider personnel (e.g., customer care representative) can be alerted).

Regarding Claim 3, Carreira in view of Robbins and Callaghan disclose the computer-implemented method of Claim 1. Carreira in view of Robbins and Callaghan further disclose wherein the first level of communications traffic and the second level of communications traffic are indistinguishable by the vehicle integration platform (Robbins Paragraph [0006-0007, 0031, 0056-0059 and 0066] Background data; Callaghan Column 2 [Line 58] – Column 3 [Line 67] Injected traffic).

Regarding Claim 4, Carreira in view of Robbins and Callaghan disclose the computer-implemented method of Claim 1. Carreira in view of Robbins and Callaghan further disclose wherein the clients comprise at least one third-party client associated with a fleet of autonomous 

Regarding Claim 5, Carreira in view of Robbins and Callaghan disclose the computer-implemented method of Claim 1. Carreira in view of Robbins and Callaghan further disclose wherein: the one or more performance characteristics of the vehicle integration platform comprises at least one latency value determined for a request communicated by one of the clients through the vehicle integration platform between first and second communication nodes thereof; and the method further comprises publishing, by the computing system, the at least one latency value to a source accessible by one or more of the clients of the vehicle integration platform (Robbins Figure 7; Paragraph [0006-0007, 0031 and  0056-0059] Scheduling a broadband network test, for example, at startup, periodically, dynamically, on demand, at a specified time, based on an event, etc., and performing the broadband network test at the scheduled time; Latency Parameters. The test results can be compared to a threshold. For example, the threshold can be indicative of minimum broadband network requirements to avoid performance issues at the femtocell. a customer and/or service provider personnel (e.g., customer care representative) can be alerted. Test data can be stored in a log).

Regarding Claim 6, Carreira in view of Robbins and Callaghan disclose the computer-implemented method of Claim 5. Carreira in view of Robbins and Callaghan further disclose generating, by the computing system, an alert when the at least one latency value exceeds a predetermined threshold level (Robbins Figure 7; Paragraph [0006-0007, 0031 and 0056-0059] 

Regarding Claim 7, Carreira in view of Robbins and Callaghan disclose the computer-implemented method of Claim 1. Carreira in view of Robbins and Callaghan further disclose wherein the one or more performance characteristics of the vehicle integration platform comprise a transmission performance rating associated with one or more of a request provided to the vehicle integration platform and a response received from the vehicle integration platform (Robbins Paragraph [0007, 0031, 0056 and 0061] Round trip time ping test in which a transmission and response are evaluated in various network performance test).

Regarding Claim 8, Carreira in view of Robbins and Callaghan disclose the computer-implemented method of Claim 1. Carreira in view of Robbins and Callaghan further disclose publishing, by the computing system, the amount of simulated communications traffic corresponding to the second level of communications traffic on a periodic basis to a source accessible by one or more of the clients of the vehicle integration platform (Robbins Figure 7; Paragraph [0006-0007, 0031 and  0056-0059] Scheduling a broadband network test, for example, at startup, periodically, dynamically, on demand, at a specified time, based on an event, etc., and performing the broadband network test at the scheduled time; Latency Parameters. The test 

Regarding Claim 9, Carreira in view of Robbins and Callaghan disclose the computer-implemented method of Claim 1. Carreira in view of Robbins and Callaghan further disclose wherein the steps of determining a first level of communications traffic and generating a second level of communications traffic are implemented periodically to dynamically ensure over different increments of time that the second level of communications traffic plus the first level of communications traffic is greater than or equal to the predetermined minimum level of desired communications traffic occurring via the vehicle integration platform (Robbins Figure 7; Paragraph [0006-0007, 0031 and  0056-0059] Scheduling a broadband network test, for example, at startup, periodically, dynamically, on demand, at a specified time, based on an event, etc., and performing the broadband network test at the scheduled time; Latency Parameters. The test results can be compared to a threshold. For example, the threshold can be indicative of minimum broadband network requirements to avoid performance issues at the femtocell. a customer and/or service provider personnel (e.g., customer care representative) can be alerted. Test data can be stored in a log; Callaghan Figure 2 injected traffic adjusted based on the first level of traffic).

Regarding Claim 10, Carreira discloses a computing system, comprising: one or more processors; and one or more memories including instructions that, when executed by the one or 
determining a first level of communications traffic, wherein the first level of communications traffic is indicative of an amount of actual communications traffic occurring via a vehicle integration platform, wherein the vehicle integration platform comprises a plurality of application programming interfaces configured to facilitate message communication among clients; determining a predetermined minimum level of desired communications traffic occurring via the vehicle integration platform, monitoring one or more performance characteristics of the vehicle integration platform (Paragraph [0042-0046, 0155, 0178 and 0194] Various communications traffic and performance characteristics which are monitored  where the information may be gathered and collected; published to a cloud; Access to any of a variety of sensors and/or processors that measure network conditions or performance (e.g., signal-to-noise ratio, error rate or retransmission rate, signal strength, channel loading or utilization, quality of service, etc.). The Mobile APs may, for example, gather (or collect) information from such sensors, make various autonomous decisions based at least in part on the gathered information, communicate such information to controllers (e.g., local and/or central access point positioning systems, controllers of vehicles, central network controllers and/or databases, etc.), etc; determining the location of a vehicle (or Mobile AP there), determining the location of one or more users (or client devices) in or around the vehicle, determining the location of one or more resources (e.g., vehicle resources, tools, devices, equipment, sensors, energy resources, etc.) in or around the vehicle, etc. For example, the location (or position) of the vehicle may service as a starting point to a location vector directed to such other entities. Such vector may, for example, be determined based on signal strength (e.g., as a function of Wi-Fi signal strength (or RSSI) as 
Carreira discloses determining a level of communications traffic occurring in a vehicle integration platform and monitoring performance characteristics but fails to disclose determining, by the computing system, a predetermined minimum level of desired communications traffic occurring via the vehicle integration platform, generating a second level of communications traffic, wherein the second level of communications traffic comprises an amount of simulated communications traffic determined, monitoring, by the computing system, one or more performance characteristics of the vehicle integration platform while at least the second level of communications traffic is occurring via the vehicle integration platform and publishing one or more of the amount of simulated communications traffic corresponding to the second level of communications traffic and the one or more performance characteristics to a source accessible by one or more of the clients of the vehicle integration platform.
However, Robbins teaches determining, by the computing system, a predetermined minimum level of desired communications traffic occurring via the vehicle integration platform, generating a second level of communications traffic, wherein the second level of communications traffic comprises an amount of simulated communications traffic determined, monitoring, by the computing system, one or more performance characteristics of the vehicle integration platform while at least the second level of communications traffic is occurring via the vehicle integration platform and publishing one or more of the amount of simulated communications traffic corresponding to the second level of communications traffic and the one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carreira with the teachings of Robbins. Robbins provides a solutions for accurately diagnosing performance problems where the system identifies the current performance parameters of the broadband network and provides the parameters to the appropriate entities to facilitate easy and accurate diagnosis of femtocell performance issues. The system includes an analysis component to employ the broadband test results to calculate an appropriate buffer for a broadband modem and dynamically alter the broadband service to improve femtocell service and/or prioritize the femtocell traffic on the 
Carreira in view of Robbins disclose generating, by the computing system, a second level of communications traffic and monitoring and monitoring, by the computing system, one or more performance characteristics of the vehicle integration platform while at least the second level of communications traffic is occurring via the vehicle integration platform. Carreira in view of Robbins fail to explicitly disclose wherein the predetermined minimum level of desired communications traffic is representative of a level at which performance measures of the vehicle integration platform are evaluated; such that the second level of communications traffic plus the first level of communications traffic is greater than or equal to the predetermined minimum level of desired communications traffic occurring via the vehicle integration platform; monitoring one or more performance characteristics of the vehicle integration platform while at least the second level of communications traffic is occurring via the vehicle integration platform.
However, Callaghan teaches wherein the predetermined minimum level of desired communications traffic is representative of a level at which performance measures of the vehicle integration platform are evaluated; such that the second level of communications traffic plus the first level of communications traffic is greater than or equal to the predetermined minimum level of desired communications traffic occurring via the vehicle integration platform (Figure 2; Column 3 [Line 43] – Column 4 [Line 7] Total traffic Customer traffic (first level), injected test traffic (second level) and traffic threshold (minimum level of desired communications traffic). As customer traffic is increased, the corresponding injected test traffic is decreased. In a final period of time shown at 260, the customer traffic increases beyond the threshold 210. In this 
monitoring one or more performance characteristics of the vehicle integration platform while at least the second level of communications traffic is occurring via the vehicle integration platform (Column 1 [Line 65] – Column 3 [Line 42] Various monitoring of test traffic and determination of errors generated in network traffic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carreira in view of Robbins with the teachings of Callaghan. Callaghan provides a solution in which a monitoring system is more effectively detect errors that are occurring across the network link, due to the increased traffic flow across the network link. The packet generation engine is instructed to reduce the number of network packets being generated internal to the network switch. The quantity of the network traffic is increased by generating faux network packets that are integrated into the network traffic (Callaghan Abstract; Column 1-2).

Regarding Claim 11, Carreira in view of Robbins and Callaghan discloses the computing system of Claim 10. Carreira in view of Robbins and Callaghan further disclose  wherein the operations further comprise: generating an alert when the one or more performance characteristics of the vehicle integration platform satisfies one or more predetermined conditions; and relaying the alert to one of the clients of the vehicle integration platform (Robbins Figure 7; Paragraph [0006, 0031 and  0056-0059] Latency Parameters. The test results can be compared to 

Regarding Claim 12, Carreira in view of Robbins and Callaghan disclose the computing system of Claim 10, Carreira in view of Robbins and Callaghan further disclose wherein the first level of communications traffic and the second level of communications traffic are indistinguishable by the vehicle integration platform (Robbins Paragraph [0006-0007, 0031, 0056-0059 and 0066] Background data; Callaghan Column 2 [Line 58] – Column 3 [Line 67] Injected traffic).

Regarding Claim 13, Carreira in view of Robbins and Callaghan disclose the computing system of Claim 10. Carreira in view of Robbins and Callaghan further disclose wherein the clients comprise at least one third-party client associated with a fleet of autonomous vehicles and at least one first-party client associated with a service provider entity (Carreira Paragraph [0055 and 0060] vehicle-based clients and/or data sources, road traffic sensors, other data sources, and third-party computing systems Robbins Paragraph [0033 and 0061]). 

Regarding Claim 14, Carreira in view of Robbins and Callaghan disclose the computing system of Claim 10. Carreira in view of Robbins and Callaghan further disclose wherein: the one or more performance characteristics of the vehicle integration platform comprises at least one latency value determined for a request communicated by one of the clients through the vehicle integration platform between first and second communication nodes thereof; and the operations 

Regarding Claim 15, Carreira in view of Robbins and Callaghan disclose the computing system of Claim 14. Carreira in view of Robbins and Callaghan further disclose wherein the operations further comprise: generating an alert when the at least one latency value exceeds a predetermined threshold level (Robbins Figure 7; Paragraph [0006, 0031 and 0056-0059] Latency Parameters. The test results can be compared to a threshold. For example, the threshold can be indicative of minimum broadband network requirements to avoid performance issues at the femtocell. a customer and/or service provider personnel (e.g., customer care representative) can be alerted).

Regarding Claim 16, Carreira in view of Robbins and Callaghan disclose the computing system of Claim 10. Carreira in view of Robbins and Callaghan further disclose wherein the one or more performance characteristics of the vehicle integration platform comprise a transmission performance rating associated with one or more of a request provided to the vehicle integration platform and a response received from the vehicle integration platform (Robbins Paragraph [0007, 0031, 0056 and 0061] Round trip time ping test in which a transmission and response are evaluated in various network performance test).

Regarding Claim 17, Carreira in view of Robbins and Callaghan disclose the computing system of Claim 10. Carreira in view of Robbins and Callaghan further disclose wherein the operations of determining the first level of communications traffic and generating the second level of communications traffic are implemented periodically to dynamically ensure over different increments of time that the second level of communications traffic plus the first level of communications traffic is greater than or equal to the predetermined minimum level of desired communications traffic occurring via the vehicle integration platform (Robbins Figure 7; Paragraph [0006-0007, 0031 and  0056-0059] Scheduling a broadband network test, for example, at startup, periodically, dynamically, on demand, at a specified time, based on an event, etc., and performing the broadband network test at the scheduled time; Latency Parameters. The test results can be compared to a threshold. For example, the threshold can be indicative of minimum broadband network requirements to avoid performance issues at the femtocell. a customer and/or service provider personnel (e.g., customer care representative) can be alerted. Test data can be stored in a log; Callaghan Figure 2).

Regarding Claim 18, Carreira discloses a communication infrastructure, comprising: a vehicle integration platform comprising a plurality of application programming interfaces configured to facilitate message communication among clients, the clients comprising at least one third-party client associated with a fleet of autonomous vehicles and at least one first-party client associated with a service provider entity; and a monitoring system (Figure 1-3, 10 and 11; Paragraph [0051-0059, 0194 and 0209]) configured to: 


However, Robbins teaches determining, by the computing system, a predetermined minimum level of desired communications traffic occurring via the vehicle integration platform, generating, by the computing system, a second level of communications traffic, and monitoring, by the computing system, one or more performance characteristics of the vehicle integration platform while at least the second level of communications traffic is occurring via the vehicle integration platform and monitoring one or more performance characteristics of the vehicle integration platform while at least the second level of communications traffic is occurring via the vehicle integration platform(Figure 7; Paragraph [0006-0007, 0031 and  0056-0059] A testing component can initiate and/or perform an automatic speed test, in the background, to determine current broadband network parameters, such as, but not limited to, speed, latency, performance throughput, speed, jitter, packet loss, noise, delay, etc. In addition, a results component is employed to provide the results of the test to the customer, such that the customer is aware of the current broadband performance. Further, the results component can also provide the results to a service provider's Customer Care team to facilitate easy and accurate diagnosis of broadband 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carreira with the teachings of Robbins. Robbins provides a solutions for accurately diagnosing performance problems where the system identifies the current performance parameters of the broadband network and provides the parameters to the appropriate entities to facilitate easy and accurate diagnosis of femtocell performance issues. The system includes an analysis component to employ the broadband test results to calculate an appropriate buffer for a broadband modem and dynamically alter the broadband service to improve femtocell service and/or prioritize the femtocell traffic on the broadband service. The system allows threshold to be indicative of minimum broadband network requirements to avoid performance issues at the femtocell (Robbins Abstract; Paragraph [0001-0007]).
Carreira in view of Robbins disclose generating, by the computing system, a second level of communications traffic and monitoring and monitoring, by the computing system, one or more performance characteristics of the vehicle integration platform while at least the second level of communications traffic is occurring via the vehicle integration platform. Carreira in view of Robbins fail to explicitly disclose wherein the predetermined minimum level of desired 
However, Callaghan teaches wherein the predetermined minimum level of desired communications traffic is representative of a level at which performance measures of the vehicle integration platform are evaluated; generate a second level of communications traffic, wherein the second level of communications traffic comprises an amount of simulated communications traffic determined such that the second level of communications traffic plus the first level of communications traffic is greater than or equal to the predetermined minimum level of desired communications traffic occurring via the vehicle integration platform (Figure 2; Column 3 [Line 43] – Column 4 [Line 7] Total traffic Customer traffic (first level), injected test traffic (second level) and traffic threshold (minimum level of desired communications traffic). As customer traffic is increased, the corresponding injected test traffic is decreased. In a final period of time shown at 260, the customer traffic increases beyond the threshold 210. In this case, the total traffic 262 can be equal to the customer traffic 264, which can exceed the traffic threshold 210. Notably, the injected test traffic is not shown as the network device determines that no test traffic needs to be injected when the customer traffic exceeds the traffic threshold 210)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Carreira in view of Robbins with the teachings of Callaghan. Callaghan provides a solution in which a monitoring system is more effectively detect errors that are occurring across the network link, due to the increased traffic flow across the network link. The packet generation engine is instructed to reduce the number of network packets being generated internal to the network switch. The quantity of the network traffic is increased by generating faux network packets that are integrated into the network traffic (Callaghan Abstract; Column 1-2).

Regarding Claim 19, Carreira in view of Robbins and Callaghan disclose the communication infrastructure of Claim 18. Carreira in view of Robbins and Callaghan further disclose wherein the monitoring system is configured to publish one or more of the amount of simulated communications traffic corresponding to the second level of communications traffic and the one or more performance characteristics to a source accessible by one or more of the clients of the vehicle integration platform (Robbins Figure 7; Paragraph [0006-0007, 0031 and  0056-0059] Scheduling a broadband network test, for example, at startup, periodically, dynamically, on demand, at a specified time, based on an event, etc., and performing the broadband network test at the scheduled time; Latency Parameters. The test results can be compared to a threshold. For example, the threshold can be indicative of minimum broadband 

Regarding Claim 20, Carreira in view of Robbins and Callaghan disclose the communication infrastructure of Claim 18. Carreira in view of Robbins and Callaghan further disclose wherein: the one or more performance characteristics of the vehicle integration platform comprises at least one latency value determined for a request communicated by one of the clients through the vehicle integration platform between first and second communication nodes thereof; and the monitoring system is configured to generate an alert when the at least one latency value exceeds a predetermined threshold level (Robbins Figure 7; Paragraph [0006, 0031 and  0056-0059] Latency Parameters. The test results can be compared to a threshold. For example, the threshold can be indicative of minimum broadband network requirements to avoid performance issues at the femtocell. a customer and/or service provider personnel (e.g., customer care representative) can be alerted).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414